Case 2:13-cr-00038-SJF-SIL Document 94 Filed 01/31/20 Page 1 of 3 PageID #: 262


                                                                                        FI LED
                                                                                 IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.
 CCC:MKC
 F. #2012R01854                                                             *     JAN 3 1 2020      *
 UNITED STATES DISTRICT COURT                                               LONG ISLAND OFFICE
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X
 UNITED STATES OF AMERICA                             SUPERSEDING
                                                      INFORMATION
       - against -
                                                      Cr. No. 13-CR-38 (S-1) (SJF)
 NIGEL BOWEN,                                         (T. 18, U.S.C., §§ 545, 98l(a)(l)(C), 2
                                                       and 3551 et seq.; T. 21, U.S.C.,
                        Defendant.                     § 853(p); T. 28, U.S.C., § 2461(c))

---------------------------X
 THE UNITED STATES ATTORNEY CHARGES:

         TRANSPORTATION AND CONCEALMENT OF IMPORTED GOODS

               1.     In or about November 2012, within the Eastern District of New York

and elsewhere, the defendant NIGEL BOWEN, together with others, did knowingly,

intentionally and fraudulently import and bring into the United States merchandise contrary

to law, and did receive, conceal and facilitate the transportation and concealment of

merchandise after importation, knowing such merchandise to have been imported and

brought into the United States contrary to law.

              (Title 18, United States Code, Sections 545, 2 and 3551 et seq.)

                        CRIMINAL FORFEITURE ALLEGATION

              2.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 98l(a)(l)(C) and Title 28, United States Code,

Section 2461 (c), which require any person convicted of such offense to forfeit any property,
Case 2:13-cr-00038-SJF-SIL Document 94 Filed 01/31/20 Page 2 of 3 PageID #: 263



                                                                                                     2

  real or personal, constituting. or derived from, proceeds obtained directly or indirectly as a

  result of such oftense.

                 3.      If any of the above•described forfeitable property, as a result of any act

  or omission of the defendant:

                         (a)    cannot he located upon the exercise of due diligence;

                         (b)    has been transferred or sold to, or deposited with1 a third party:

                         (c)    has been placed beyond the jurisdiction of the court;

                         (d)    has been substantia11y diminished in value; or

                        (e)     has been commingled with other property which cannot be

  divided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p ),

  to seek forfeiture of any other property of the defendant up to the value of the forfeitable

  property described in this forfeiture allegation.

                 (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

  Code, Section 853(p); Title 28, United States Code, Section 2461 (c))




                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                                      EASTERN DISTRICT OF NEW YORK
                  Case 2:13-cr-00038-SJF-SIL Document 94 Filed 01/31/20 Page 3 of 3 PageID #: 264


F.#: 2012R01854
FORMDBD-34                No.
JUN.85
                                           UNITED STATES DISTRICT COURT
                                                EASTERN District ofNEW YORK
                                                    CRIMINAL DIVISION

                                               THE UNITED STATES OF AMERICA
                                                             vs.

                                                      NIGEL BOWEN,

                                                                                        Defendant.

                                                SUPERSEDING INFORMATION
                           (T. 18, U.S.C., §§ 545, 981(a){l){C), 2 and 3551 et seq.; T. 21, U.S.C.,
                                            § 853(p) and T. 28, U.S.C., § 2461(c))

                                A true bill.



                                                                                       Foreperson

                          Filed in open court this _________________ day,

                          of ____________ A.D. 20 ____ _

                                                                                              Clerk

                          Bail,$ __________ _



                                  Monica K. Castro, Assistant U.S. Attorney (631) 715-7894
